Citation Nr: 1449166	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fainting spells.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial compensable rating for irritable bowel syndrome.

6.  Entitlement to an initial compensable rating for erectile dysfunction.

7.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for hypertension.  

8.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for irritable bowel syndrome (IBS).  

9.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for erectile dysfunction.  

10.  Entitlement to an effective date earlier than June 8, 2009, for the grant of special monthly compensation (SMC) due to loss of creative organ.  

11.  Entitlement to an effective date earlier than December 14, 2010, for the grant of Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a November 2012 decision, the Board denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 14, 2010; entitlement to an earlier effective date for the grant of service connection for PTSD; denied entitlement to service connection for fainting spells, tinnitus, dysosmia, and a heart condition; and, denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims.  Pursuant to a May 2013 Joint Motion for Partial Remand (JMPR) and June 2013 Court Order, the portion of the Board's decision which denied entitlement to service connection for fainting spells and a heart disorder was vacated and remanded for action consistent with the JMPR.  The appeal as to the other issues was dismissed.

It is also noted that in November 2012, the Board remanded the issues of entitlement to service connection for a bilateral knee disability, back disability, and GERD.  In a September 2013 rating decision, the RO granted entitlement to service connection for right knee chondrocalcinosis with spurs, left knee, chondrocalcinosis with spurs, and degenerative disc disease lumbar spine with intermittent sciatica, assigning separate 10 percent ratings, effective September 28, 2006.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In November 2013, the Veteran filed a notice of disagreement with the disability ratings assigned.  A statement of the case was issued in January 2014.  The claims folder and Virtual folder do not contain a substantive appeal, thus these issues are not currently in appellate status.  The claim of service connection for GERD remains in appellate status.

In a May 2012 rating decision, the RO granted entitlement to service connection for hypertension, irritable bowel syndrome, and erectile dysfunction, assigning separate noncompensable ratings, effective June 8, 2009; granted entitlement to SMC due to loss of a creative organ, effective June 8, 2009; and, granted entitlement to DEA benefits, effective December 14, 2010.  In August 2012, the Veteran filed a notice of disagreement with the disability ratings and effective dates assigned.  A statement of the case was issued in June 2013 and a substantive appeal was received in July 2013.  

In a September 2013 rating decision, the RO denied entitlement to service connection for bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, bilateral foot disability, bilateral foot swelling, and skin disability.  The Veteran filed a notice of disagreement in November 2013.  A statement of the case was issued in January 2014.  The claims folder and Virtual folder do not contain a substantive appeal, thus these issues are not currently in appellate status.  

The issues of entitlement to service connection for a heart disability and GERD, and entitlement to initial compensable ratings for hypertension and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Fainting spells were not manifested in service and a current disability manifested by fainting spells is unrelated to a disease or injury in service.

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

3.  On June 8, 2009, the Veteran filed his initial claim of entitlement to service connection for hypertension, irritable bowel, and erectile dysfunction.

4.  The schedular criteria for SMC due to loss of use of creative organ was met effective June 8, 2009.  

5.  A total schedular rating (100%) was not in effect prior to December 14, 2010.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fainting spells have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for an effective date earlier than June 8, 2009, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2013). 

4.  The criteria for an effective date earlier than June 8, 2009, for the grant of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400. 

5.  The criteria for an effective date earlier than June 8, 2009, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.400. 

6.  The criteria for an effective date earlier than June 8, 2009, for the grant of SMC due to loss of creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400, 3.350(a) (2013). 

7.  The criteria for an effective date earlier than December 14, 2010, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400, 3.807, 21.3020, 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In July 2009, January 2010 and March 2010, VCAA letters were sent to the Veteran with regard to his service connection claims for fainting spells, hypertension, IBS, and erectile dysfunction.  

Since the erectile dysfunction rating and effective date issues are downstream from the awards of service connection, further VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Regarding the claims for earlier effective dates for the grant of SMC and DEA benefits, the Board notes that the earliest possible dates permitted by the effective date regulations have been granted, so that earlier effective dates are not legally possible.  In cases such as this, in which a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records; and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran has been afforded a December 2010 VA examination pertaining to his erectile dysfunction, which will be discussed below.

A VA medical examination or opinion was not provided with regard to the Veteran's claimed fainting spells.   The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own reports, that he has fainting spells as a result of his military service, or that any pre-existing condition was aggravated by his military service.  While his reports are competent, as discussed below, the Board has found these reports to lack credibility.

For the foregoing reasons, the Board concludes that there is no additional notice or assistance that would be reasonably likely to substantiate the claims decided in this decision.

Service connection

The Veteran seeks service connection for fainting spells which he asserts began in July 1966.

In order to establish service connection for a present disability, "the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004). 

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The term "noted" denotes "[o]nly such conditions as are recorded in examination reports" and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The presumption of soundness relates to the second requirement-the showing of in-service incurrence or aggravation of a disease or injury. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir.2009); 

"The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  In other words, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  The presumption of soundness does not apply unless the claimed disease or disability is demonstrated during service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  The Gilbert decision was issued after the Board's previous decision and the Joint Motion.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, no disabilities were listed on the Veteran's induction  physical.  As discussed below; however, fainting spells were not shown in service.  The presumption of soundness; therefore, does not apply.  Gilbert.

Prior to enlistment, the Veteran indicated on a medical history survey that he completed in November 1965 that he had experienced dizziness and fainting spells.  The medical officer noted on the report that the Veteran occasionally experienced blackouts.  On the medical examination for induction in July 1966, no disabilities were noted.

Although the Veteran was reportedly seen in July 1966 with a complaint of dizziness and nausea, no fainting spells were reported in the service treatment records.  On the medical history survey completed in conjunction with his separation physical in June 1969, the Veteran again indicated that he had experienced dizziness/fainting spells.  However, the medical officer elaborated (apparently based on the Veteran's reports) that the Veteran used to have dizziness or fainting when he was young, but had not experienced any recurrence.  On an undated "Medical History Ft. Hamilton Dental Service," the Veteran checked "No" with regard to whether he had 'ever had fainting spells.'  

The record contains no reports of fainting until February 1999, when the Veteran was hospitalized at Overlook Hospital following a syncopal event at work.  The hospital report shows that the Veteran could recall no previous symptoms of syncope (fainting).

In September 2006, the Veteran filed a claim seeking service connection for fainting spells, which he asserted began on July 30, 1966.  If this report was accepted, the record would show the claimed disability in service and the presumption of soundness would apply.  His reports made at the time of his claim for benefits are; however, clearly contradicted by his reports in service and at the time of his treatment in February 1999.  

His statements made to treatment providers closer in time to the events in question and at a time when he was not seeking VA benefits; are deemed more credible that the statements and testimony provided since his September 2006 claim.  Given the contradictions in his reports and the contemporaneous record, his reports of an onset in service are not deemed credible.

Although the Veteran served in Vietnam during the Vietnam War, the combat presumptions of 38 U.S.C.A. § 1154(b) (West 2002), could not serve to establish the incurrence of fainting spells during service.  The Veteran has reported the onset of fainting spells in July 1966, well before his arrival in Vietnam in June 1967.

The final question is whether the evidence shows that the Veteran's fainting spells, which existed prior to service, underwent a permanent increase in severity during service, and if so whether the increase was beyond the natural progression of the disability.  38 U.S.C.A. § 1153 (West 2002).  As just discussed the evidence does not show the presence of fainting spells in service; hence there is no basis for finding aggravation of the pre-existing condition.   Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) . 

Because the evidence is against finding an in-service disease or injury, the second element of a claim for service connection is not established.  Reasonable doubt does not arise and the claim is denied.

Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the December 2010 VA examination reflects a normal examination pertaining to the penis and a specific finding of no deformity of the penis.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Veteran is in receipt of special monthly compensation for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

If might be argued that the absence of a specific code for erectile dysfunction in the rating code means the disability is manifested by symptoms not contemplated in the rating schedule.  Given that the Veteran's erectile dysfunction has not required hospitalization and could not possibly have interfered with his employment, referral for extraschedular consideration is not warranted.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.



Earlier effective dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Hypertension, IBS & erectile dysfunction

On June 8, 2009, the Veteran filed an informal claim of service connection for hypertension, irritable bowel, and erectile dysfunction. 

In a May 2012 rating decision, the RO granted entitlement to service connection for hypertension, IBS, and erectile dysfunction, assigning separate noncompensable ratings, effective June 8, 2009.  

This effective date corresponds to the date of receipt of the informal claim of service connection for these conditions.  

The Board has reviewed the evidence for the period prior to June 8, 2009, to determine whether a formal or informal claim was filed with regard to hypertension, IBS, or erectile dysfunction.

While the Veteran filed a formal claim for compensation in September 2006 and an informal claim for compensation in June 2007, he did not claim entitlement to service connection for hypertension, IBS, or erectile dysfunction.  There are no earlier submissions received which show an intent on the part of the Veteran to claim entitlement to service connection for hypertension, IBS or erectile dysfunction.  

While acknowledging that there may have been diagnoses prior to June 8, 2009, the fact remains that the Veteran did not claim entitlement to service connection for these conditions until June 8, 2009.  The effective date corresponds to date of receipt of the Veteran's claim of service connection.  Prior diagnoses are not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for hypertension, IBS, and erectile dysfunction until June 8, 2009.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of earlier effective dates.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that there is no legal basis for an effective date prior to June 8, 2009, for the grants of service connection for hypertension, IBS; and the appeal is denied. 

SMC

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).  It must initially be established; however, that the loss of erectile dysfunction is a manifestation of a service-connected disease or injury.

Entitlement to SMC for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ was granted in light of the grant of service connection for erectile dysfunction.  As there is no legal basis for assignment of an earlier effective date for the grant of service connection for erectile dysfunction, it follows that there is no legal basis for assignment of an earlier effective date for the grant of SMC for loss of use of a creative organ.  

DEA benefits

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Basic eligibility for certification of DEA exists for the spouse, surviving spouse, or child of a Veteran or serviceperson, if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. Chapter 35 are sought occurred after December 22, 2006.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021. 

P&T means permanent and total "disability," permanently and totally "disabled," or permanent and total "rating," when any of these terms are used in reference to a Veteran with a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled Veteran.  38 C.F.R. § 21.3021(p). 

The term effective date of the P&T rating means the date from which VA considers that the Veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r). 

In an October 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective June 29, 2007.  In a May 2012 Supplemental Statement of the Case, the RO assigned a 100 percent rating to PTSD, effective December 14, 2010.  

In the November 2012 Board decision, entitlement to an effective date earlier than June 29, 2007, for the grant of service connection for PTSD was denied, and entitlement to a disability rating in excess of 50 percent for PTSD for the period prior to December 14, 2010, was denied.  The Veteran appealed the decision to the Court and the appeal with regard to these issues was dismissed.

The Veteran's entitlement to DEA benefits was predicated on the 100 percent rating assigned to his PTSD.  Since the effective date for the DEA benefits is directly related to a finding that he has a total disability permanent in nature, by virtue of his PTSD 100 percent rating, December 14, 2010, is the earliest date on which he could establish eligibility for Chapter 35, DEA benefits.  Accordingly, entitlement to an earlier effective date for the grant of DEA benefits is denied.
















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for fainting spells is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for hypertension is denied.

Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for IBS is denied.

Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than June 8, 2009, for the grant of special monthly compensation (SMC) due to loss of creative organ is denied.

Entitlement to an effective date earlier than December 14, 2010, for the grant of Dependents' Educational Assistance (DEA) benefits is denied.



REMAND

Heart disability

The Veteran has not been afforded a VA examination to assess the relationship of his heart disease to service connected PTSD. Such an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



GERD

In November 2012, the Board remanded the issue of entitlement to service connection for GERD for an opinion as to whether GERD was caused or aggravated by medications prescribed for PTSD.  

A July 2013 VA examiner opined that his GERD is not caused by or aggravated by his PTSD due to being unable to show correlation between PTSD medication and the Veteran developing GERD.  Such rationale, however, does not consider or address aggravation.  Moreover, the Veteran also asserts that his GERD is caused or aggravated by his medications taken for his other service-connected disabilities, to include hypertension, bilateral knee disabilities, and lumbar spine disability.  Thus, further opinion should be sought.

Hypertension

In May 2012, the Veteran underwent a VA examination to assess the severity of his hypertension.  As the Veteran asserts that his disability warrants a higher rating and as such examination was conducted over two years ago, he should be afforded a new VA examination to assess the severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

IBS

In May 2012, the Veteran underwent a VA examination to assess the severity of his hypertension.  As the Veteran asserts that his disability warrants a higher rating and as such examination was conducted over two years ago, he should be afforded a new VA examination to assess the severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician to assess whether the claimed heart disability is related to service, including service connected PTSD.  The claims and Virtual folders should be reviewed in conjunction with the examination.  The examiner should respond to the following:
      
a) Is a heart disability at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  
      
The examiner should be made aware that it is presumed that the Veteran was exposed to herbicides during active service in Vietnam.

b) Is a heart disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected PTSD?  Please address the medical literature submitted by the Veteran.

c) Is a heart disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by PTSD?  Please address the medical literature submitted by the Veteran.

The examiner should provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

2.  Request that a VA physician review the claims folders and Virtual folder to assess the relationship of GERD to service, including medications for the service connected PTSD.  The examiner should respond to the following:
      
a) Is GERD at least as likely as not (a 50 percent or higher degree of probability) proximately due to medications taken for a service-connected disability, to include PTSD, bilateral knee disability, lumbar spine disability, hypertension, diabetes mellitus, IBS, erectile dysfunction or dysosmia?  

b) Is GERD at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by medications taken for a service-connected disability, to include PTSD, bilateral knee disability, lumbar spine disability, hypertension, diabetes mellitus, IBS, erectile dysfunction or dysosmia?  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  The Veteran should be afforded a VA examination with a physician to address the current severity of his hypertension.  The claims file should be reviewed by the examiner.  

The examiner should also provide an opinion on whether the Veteran's hypertension affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

4.  Schedule the Veteran for a VA examination to determine the severity of his irritable bowel syndrome.  All necessary tests and studies should be performed and all findings must be reported in detail.  The examiner should review the claims folder.  The examiner is should identify all symptomatology and other manifestations directly related to the Veteran's service-connected irritable bowel syndrome, to include commenting on whether the Veteran's diarrhea is mild, moderate, or severe, and whether the Veteran has constant abdominal stress.  The examiner should also comment on any incapacitating episodes, and any interference with employment.  

5.  If any of the issues on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


